DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/16/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-14 of U.S. Patent No. 10,823,932. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is fully encompassed by reference claim 1 which requires a frame reading on the instantly claimed fixed part, a lens holder reading on the instantly claimed movable part, and a damping element, as well as reference claim 9 which requires a driving assembly.
Additionally, dependent claims 2-13 are fully encompassed by reference claims 1-8 and 11-14, which recite all the required structural limitations of the claims.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,300,759. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is fully encompassed by reference claim 1 which requires a fixed portion reading on the instantly claimed fixed part, a movable portion reading on the instantly claimed movable part, and a driving assembly, as well as reference claims 7-8 which requires a damping member.
Additionally, dependent claims 2-13 are fully encompassed by reference claims 1-10, which recite all the required structural limitations of the claims.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,131,827. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is fully encompassed by reference claim 1 which requires a fixed part, a movable part, and a driving assembly, as well as reference claim 3 which requires a damping member.
Additionally, dependent claims 2-13 are fully encompassed by reference claims 1-9, which recite all the required structural limitations of the claims.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,976,476. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is fully encompassed by reference claim 1 which requires a fixed portion, a movable portion, a driving assembly, and a plurality of damping materials.
Additionally, dependent claims 2-13 are fully encompassed by reference claims 1-16, which recite all the required structural limitations of the claims.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,022,726. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is fully encompassed by reference claim 1 which requires a bottom plate reading on the claimed fixed portion, a movable portion, and a biasing assembly, as well as claims 14-18 which require a vibration-damping assembly
Additionally, dependent claims 2-13 are fully encompassed by reference claims 1-18, which recite all the required structural limitations of the claims.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,684,447. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is fully encompassed by reference claim 1 which requires a frame body reading on the claimed fixed portion, a holding member reading on the claimed movable portion, and a magnet and plate coil reading on the claimed driving assembly, as well as claim 9 which requires damping elements.
Additionally, dependent claims 2-13 are fully encompassed by reference claims 1-16, which recite all the required structural limitations of the claims.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,345,614. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is fully encompassed by each of reference claims 1 and 19 which recite a movable part, a fixed part, a driving part, and a vibration absorbing member reading on the claimed damping member.
Additionally, dependent claims 2-13 are fully encompassed by reference claims 1-24, which recite all the required structural limitations of the claims.
Claims 1-10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,262,528. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-10 and 13 are fully encompassed by reference claim 18 which recites a fixed portion, a housing, a base, a frame with columns, a movable portion, a driving assembly, and a damping material provided in the frame reading on the claimed construction.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,345,614. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is fully encompassed by reference claims 1, 7-8, and 14 which recite a frame, a first lens holder that is movable, a first driving assembly, and a damping element.
Additionally, dependent claims 2-13 are fully encompassed by reference claims 1-20, which recite all the required structural limitations of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (U.S. PG-Pub No. 2016/0139425; hereinafter – “Park”).
Regarding claim 1, Park teaches an optical element driving module, comprising:
a fixed part (140, 210, 300) (See e.g. Figs. 2-4 and 6-7; Paragraphs 0047-0050 and 0062-0067);
a movable part (110) movable relative to the fixed part, wherein the movable part holds an optical element with an optical axis (See e.g. Figs. 2-4 and 6-7; Paragraphs 0052 and 0054-0067);
a driving assembly driving (120, 130, 230) the movable part to move relative to the fixed part, wherein the driving assembly comprises a coil and a magnetic element corresponding to the coil (See e.g. Figs. 2-4 and 6-7; Paragraphs 0052 and 0054-0067); and
a damping element inhibiting shake generated by the movable part (See e.g. Figs. 6-7; Paragraphs 0112-0113),
wherein the fixed part comprises a fixed part recess (142a), the fixed part recess comprises a first surface facing the damping element and not parallel with the optical axis, and the damping element covers entirety of the first surface (See e.g. Figs. 6-7; Paragraphs 0112-0113: “the first recesses 142a may be filled with damping material”).
Regarding claim 2, Park teaches the optical element driving module as claimed in claim 1, as above.
Park further teaches that the fixed part comprises a casing (300) and a base (210), the casing is fixedly connected to the base, and the casing does not move relative to the base (See e.g. Figs. 2-4 and 6-7; Paragraphs 0047-0050 and 0062-0067).
Regarding claim 3, Park teaches the optical element driving module as claimed in claim 1, as above.
Park further teaches that the first surface does not overlap the damping element when viewed from a direction that is perpendicular to the optical axis (See e.g. Figs. 6-7; Paragraphs 0105-0106, 0109, and 0112-0113).
Regarding claim 4, Park teaches the optical element driving module as claimed in claim 3, as above.
Park further teaches that the first surface does not overlap the movable part (110) when viewed from the optical axis (See e.g. Figs. 6-7; Paragraphs 0105-0106, 0109, and 0112-0113).
Regarding claim 5, Park teaches the optical element driving module as claimed in claim 3, as above.
Park further teaches that the damping element is in direct contact with the first surface (See e.g. Figs. 6-7; Paragraphs 0105-0106, 0109, and 0112-0113).
Regarding claim 6, Park teaches the optical element driving module as claimed in claim 3, as above.
Park further teaches that the fixed part further comprises a second surface (one side surface of 142a) facing the damping element, the second surface does not overlap the damping element when viewed from the optical axis, and the second surface at least partially overlaps the damping element when viewed from a direction that is perpendicular to the optical axis (See e.g. Figs. 6-7; Paragraphs 0105-0106, 0109, and 0112-0113).
Regarding claim 7, Park teaches the optical element driving module as claimed in claim 6, as above.
Park further teaches that the first surface and the second surface are directly connected to each other and face different directions, wherein an extending direction of the first surface is not parallel with the optical axis and an extending direction of the second surface is not perpendicular to the optical axis (See e.g. Figs. 6-7; Paragraphs 0105-0106, 0109, and 0112-0113).
Regarding claim 8, Park teaches the optical element driving module as claimed in claim 6, as above.
Park further teaches that the fixed part further comprises a third surface (another side surface of 142a) facing the damping element, an extending direction of the second surface is identical to an extending direction of the third surface when viewed from a direction that is perpendicular to the optical axis, and the second surface is different from the third surface (See e.g. Figs. 6-7; Paragraphs 0105-0106, 0109, and 0112-0113).
Regarding claim 9, Park teaches the optical element driving module as claimed in claim 8, as above.
Park further teaches that the second surface and the third surface are directly connected to the first surface, and a receiving space (142a) is formed by the first surface, the second surface, and the third surface (See e.g. Figs. 6-7; Paragraphs 0105-0106, 0109, and 0112-0113).
Regarding claim 10, Park teaches the optical element driving module as claimed in claim 9, as above.
Park further teaches that the second surface and the third surface extend toward different directions when viewed from the optical axis (See e.g. Figs. 6-7; Paragraphs 0105-0106, 0109, and 0112-0113).
Regarding claim 11, Park teaches the optical element driving module as claimed in claim 9, as above.
Park further teaches a first elastic element (150, 160), the first elastic element comprising: an outer periphery portion (151) fixedly connected to the fixed part; and a protrusion (150b) extending toward the fixed part and comprising a placement portion (152b) and an extending portion (153), wherein the placement portion is connected to the outer periphery portion via the extending portion; wherein the placement portion (152b) at least partially overlaps the receiving space (142a) when viewed from a direction that is perpendicular to the optical axis (See e.g. Figs. 6-7 and 10-23; Paragraphs 0112-0113 and 0116-0135).
Regarding claim 12, Park teaches the optical element driving module as claimed in claim 11, as above.
Park further teaches that the damping element is in direct contact with the protrusion (See e.g. Figs. 6-7 and 10-23; Paragraphs 0112-0113 and 0116-0135).
Regarding claim 13, Park teaches the optical element driving module as claimed in claim 9, as above.
Park further teaches that the receiving space (142a) has a polygonal shape (See e.g. Figs. 6-7; Paragraphs 0105-0106, 0109, and 0112-0113).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. PG-Pub No. 2013/0050828; hereinafter – “Sato”) in view of Park.
Regarding claim 1, Sato teaches an optical element driving module, comprising:
a fixed part (13, 30, 40, 42) (See e.g. Figs. 1-3, 36, and 37; Paragraphs 0076, 0084, and 0122);
a movable part (12, 240) movable relative to the fixed part, wherein the movable part holds an optical element with an optical axis (See e.g. Figs. 1-3, 36, and 37; Paragraphs 0075 and 0083-0085);
a driving assembly (20) driving the movable part to move relative to the fixed part, wherein the driving assembly comprises a coil and a magnetic element corresponding to the coil (See e.g. Figs. 1-3, 36, and 37; Paragraphs 0075 and 0083-0085); and
a damping element (65) inhibiting shake generated by the movable part (See e.g. Figs. 24-27, 30-31, 38, 41-43, and 46-49; Paragraphs 0221, 0257, and 0275-0276),
wherein the fixed part comprises a first surface facing the damping element, the first surface at least partially overlaps the damping element when viewed from the optical axis, and the first surface does not overlap the damping element when viewed from a direction that is perpendicular to the optical axis (See Figs. 3, 37, 41-42, and 49, e.g. Fig. 42, reproduced below; Paragraphs 0077, 0081, 0111, 0137, 0195-0196, 0221, 0257, and 0275-0276).
Sato fails to explicitly disclose that the fixed part comprises a fixed part recess, the fixed part recess comprises a first surface facing the damping element and not parallel with the optical axis, and the damping element covers entirety of the first surface.
However, Park teaches a lens moving apparatus comprising: a fixed part (140, 210, 300) (See e.g. Figs. 2-4 and 6-7; Paragraphs 0047-0050 and 0062-0067); a movable part (110) movable relative to the fixed part, wherein the movable part holds an optical element with an optical axis (See e.g. Figs. 2-4 and 6-7; Paragraphs 0052 and 0054-0067); a driving assembly driving (120, 130, 230) the movable part to move relative to the fixed part, wherein the driving assembly comprises a coil and a magnetic element corresponding to the coil (See e.g. Figs. 2-4 and 6-7; Paragraphs 0052 and 0054-0067); and a damping element inhibiting shake generated by the movable part (See e.g. Figs. 6-7; Paragraphs 0112-0113), wherein the fixed part comprises a fixed part recess (142a), the fixed part recess comprises a first surface facing the damping element and not parallel with the optical axis, and the damping element covers entirety of the first surface (See e.g. Figs. 6-7; Paragraphs 0112-0113: “the first recesses 142a may be filled with damping material”).
Park teaches this damping element covering the first surface of the recess to “provide a lens moving apparatus, which is able to reduce driving force for handshake correction and to increase durability, and a camera module including the same” and to “provide a lens moving apparatus, which has a simplified structure and enables accurate and rapid handshake correction, and a camera module including the same” (Paragraphs 0007-0008).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical element driving module of Sato such that the damping element covers the first surface of the recess as in Park to “provide a lens moving apparatus, which is able to reduce driving force for handshake correction and to increase durability, and a camera module including the same” and to “provide a lens moving apparatus, which has a simplified structure and enables accurate and rapid handshake correction, and a camera module including the same,” as in Park (Paragraphs 0007-0008), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 2, Sato in view of Park teaches the optical element driving module as claimed in claim 1, as above.
Sato further teaches that the fixed part comprises a casing (42) and a base (13), the casing is fixedly connected to the base, and the casing does not move relative to the base (See e.g. Figs. 1-3, 36, and 37; Paragraphs 0076, 0084, and 0122).
Regarding claim 3, Sato in view of Park teaches the optical element driving module as claimed in claim 1, as above.
Sato further teaches that the first surface does not overlap the damping element when viewed from a direction that is perpendicular to the optical axis (See Figs. 3, 37, 41-42, and 49, e.g. Fig. 42, reproduced below; Paragraphs 0077, 0081, 0111, 0137, 0195-0196, 0221, 0257, and 0275-0276).

    PNG
    media_image1.png
    480
    772
    media_image1.png
    Greyscale

Figure 1: Sato teaches the required surfaces of the base
Regarding claim 4, Sato in view of Park teaches the optical element driving module as claimed in claim 3, as above.
Sato further teaches that the first surface does not overlap the movable part when viewed from the optical axis (See Figs. 3, 37, 41-42, and 49, e.g. Fig. 42, reproduced above; Paragraphs 0077, 0081, 0111, 0137, 0195-0196, 0221, 0257, and 0275-0276).
Regarding claim 5, Sato in view of Park teaches the optical element driving module as claimed in claim 3, as above.
Sato further teaches that the damping element is in direct contact with the first surface (See Figs. 3, 37, 41-42, and 49, e.g. Fig. 42, reproduced above; Paragraphs 0077, 0081, 0111, 0137, 0195-0196, 0221, 0257, and 0275-0276).
Regarding claim 6, Sato in view of Park teaches the optical element driving module as claimed in claim 3, as above.
Sato further teaches that the fixed part further comprises a second surface facing the damping element, the second surface does not overlap the damping element when viewed from the optical axis, and the second surface at least partially overlaps the damping element when viewed from a direction that is perpendicular to the optical axis (See Figs. 3, 37, 41-42, and 49, e.g. Fig. 42, reproduced above; Paragraphs 0077, 0081, 0111, 0137, 0195-0196, 0221, 0257, and 0275-0276).
Regarding claim 7, Sato in view of Park teaches the optical element driving module as claimed in claim 6, as above.
Sato further teaches that the first surface and the second surface are directly connected to each other and face different directions, wherein an extending direction of the first surface is not parallel with the optical axis and an extending direction of the second surface is not perpendicular to the optical axis (See Figs. 3, 37, 41-42, and 49, e.g. Fig. 42, reproduced above; Paragraphs 0077, 0081, 0111, 0137, 0195-0196, 0221, 0257, and 0275-0276).
Regarding claim 8, Sato in view of Park teaches the optical element driving module as claimed in claim 6, as above.
Sato further teaches that the fixed part further comprises a third surface facing the damping element, an extending direction of the second surface is identical to an extending direction of the third surface when viewed from a direction that is perpendicular to the optical axis, and the second surface is different from the third surface (See Figs. 3, 37, 41-42, and 49, e.g. Fig. 42, reproduced above; Paragraphs 0077, 0081, 0111, 0137, 0195-0196, 0221, 0257, and 0275-0276).
Regarding claim 9, Sato in view of Park teaches the optical element driving module as claimed in claim 8, as above.
Sato further teaches that the second surface and the third surface are directly connected to the first surface, and a receiving space is formed by the first surface, the second surface, and the third surface (See Figs. 3, 37, 41-42, and 49, e.g. Fig. 42, reproduced above; Paragraphs 0077, 0081, 0111, 0137, 0195-0196, 0221, 0257, and 0275-0276).
Regarding claim 10, Sato in view of Park teaches the optical element driving module as claimed in claim 9, as above.
Sato further teaches that the second surface and the third surface extend toward different directions when viewed from the optical axis (See Figs. 3, 37, 41-42, and 49, e.g. Fig. 42, reproduced above; Paragraphs 0077, 0081, 0111, 0137, 0195-0196, 0221, 0257, and 0275-0276).
Regarding claim 11, Sato in view of Park teaches the optical element driving module as claimed in claim 9, as above.
Sato further teaches a first elastic element (32), the first elastic element comprising: an outer periphery portion (322) fixedly connected to the fixed part; and a protrusion (324, 326) extending toward the fixed part and comprising a placement portion (324) and an extending portion (326), wherein the placement portion is connected to the outer periphery portion via the extending portion; wherein the placement portion (324) at least partially overlaps the receiving space when viewed from a direction that is perpendicular to the optical axis (See Figs. 40, 42-43, and 46-49, e.g. Fig. 42, reproduced above; Paragraphs 0077, 0081, 0090-0091, 0111, 0137, 0195-0196, 0221, 0257, and 0275-0276).
Although Sato teaches the required construction of an elastic element, assuming arguendo that Sato did not disclose the required construction, Examiner further submits reference Park. Park teaches a lens moving apparatus comprising: a fixed part (140, 210, 300) (See e.g. Figs. 2-4 and 6-7; Paragraphs 0047-0050 and 0062-0067); a movable part (110) movable relative to the fixed part, wherein the movable part holds an optical element with an optical axis (See e.g. Figs. 2-4 and 6-7; Paragraphs 0052 and 0054-0067); a driving assembly driving (120, 130, 230) the movable part to move relative to the fixed part (See e.g. Figs. 2-4 and 6-7; Paragraphs 0052 and 0054-0067); a damping element inhibiting shake generated by the movable part in a receiving space (See e.g. Figs. 6-7; Paragraphs 0112-0113); and a first elastic element (150, 160), the first elastic element comprising: an outer periphery portion (151) fixedly connected to the fixed part; and a protrusion (150b) extending toward the fixed part and comprising a placement portion (152b) and an extending portion (153), wherein the placement portion is connected to the outer periphery portion via the extending portion; wherein the placement portion (152b) at least partially overlaps the receiving space (142a) when viewed from a direction that is perpendicular to the optical axis (See e.g. Figs. 6-7 and 10-23; Paragraphs 0112-0113 and 0116-0135).
Park teaches this construction of the elastic element to “provide a lens moving apparatus, which is able to reduce driving force for handshake correction and to increase durability, and a camera module including the same” and to “provide a lens moving apparatus, which has a simplified structure and enables accurate and rapid handshake correction, and a camera module including the same” (Paragraphs 0007-0008).
Therefore, even if Sato did not teach the claimed structure of the elastic element, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical element driving module of Sato with the elastic element of Park to “provide a lens moving apparatus, which is able to reduce driving force for handshake correction and to increase durability, and a camera module including the same” and to “provide a lens moving apparatus, which has a simplified structure and enables accurate and rapid handshake correction, and a camera module including the same,” as taught by Park (Paragraphs 0007-0008).
Regarding claim 12, Sato in view of Park teaches the optical element driving module as claimed in claim 11, as above.
Sato further teaches that the damping element is in direct contact with the protrusion (See Figs. 40, 42-43, and 46-49; Paragraphs 0077, 0081, 0090-0091, 0111, 0137, 0195-0196, 0221, 0257, and 0275-0276).
Additionally, Park further teaches that the damping element is in direct contact with the protrusion (See e.g. Figs. 6-7 and 10-23; Paragraphs 0112-0113 and 0116-0135).
Regarding claim 13, Sato in view of Park teaches the optical element driving module as claimed in claim 9, as above.
Sato further teaches that the receiving space has a polygonal shape (See Figs. 3, 37, 41-42, and 49, e.g. Fig. 42, reproduced above; Paragraphs 0077, 0081, 0111, 0137, 0195-0196, 0221, 0257, and 0275-0276).
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto (U.S. PG-Pub No. 2013/0039640) in view of Park.
Regarding claim 1, Sekimoto teaches an optical element driving module, comprising:
a fixed part (10, 12, 17) (See e.g. Figs. 2 and 10; Paragraphs 0037 and 0040-0041);
a movable part (2) movable relative to the fixed part, wherein the movable part holds an optical element with an optical axis (See e.g. Figs. 2 and 10; Paragraphs 0037-0043);
a driving assembly driving (5) the movable part to move relative to the fixed part, wherein the driving assembly comprises a coil and a magnetic element corresponding to the coil (See e.g. Figs. 2 and 10; Paragraphs 0037-0043); and
a damping element (11, 21) inhibiting shake generated by the movable part (See e.g. Figs. 2-6 and 10-16; Paragraphs 0051-0052, 0057-0063, 0071, and 0085-0097),
wherein the fixed part comprises a first surface (top/bottom surface of 12c, 12d, 12e) facing the damping element, the first surface at least partially overlaps the damping element when viewed from the optical axis, and the first surface does not overlap the damping element when viewed from a direction that is perpendicular to the optical axis (See e.g. Figs. 4-6 and 11-16; Paragraphs 0051-0052, 0057-0063, 0071, and 0085-0097).
Sekimoto fails to explicitly disclose that the fixed part comprises a fixed part recess, the fixed part recess comprises a first surface facing the damping element and not parallel with the optical axis, and the damping element covers entirety of the first surface.
However, Park teaches a lens moving apparatus comprising: a fixed part (140, 210, 300) (See e.g. Figs. 2-4 and 6-7; Paragraphs 0047-0050 and 0062-0067); a movable part (110) movable relative to the fixed part, wherein the movable part holds an optical element with an optical axis (See e.g. Figs. 2-4 and 6-7; Paragraphs 0052 and 0054-0067); a driving assembly driving (120, 130, 230) the movable part to move relative to the fixed part, wherein the driving assembly comprises a coil and a magnetic element corresponding to the coil (See e.g. Figs. 2-4 and 6-7; Paragraphs 0052 and 0054-0067); and a damping element inhibiting shake generated by the movable part (See e.g. Figs. 6-7; Paragraphs 0112-0113), wherein the fixed part comprises a fixed part recess (142a), the fixed part recess comprises a first surface facing the damping element and not parallel with the optical axis, and the damping element covers entirety of the first surface (See e.g. Figs. 6-7; Paragraphs 0112-0113: “the first recesses 142a may be filled with damping material”).
Park teaches this damping element covering the first surface of the recess to “provide a lens moving apparatus, which is able to reduce driving force for handshake correction and to increase durability, and a camera module including the same” and to “provide a lens moving apparatus, which has a simplified structure and enables accurate and rapid handshake correction, and a camera module including the same” (Paragraphs 0007-0008).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical element driving module of Sekimoto such that the damping element covers the first surface of the recess as in Park to “provide a lens moving apparatus, which is able to reduce driving force for handshake correction and to increase durability, and a camera module including the same” and to “provide a lens moving apparatus, which has a simplified structure and enables accurate and rapid handshake correction, and a camera module including the same,” as in Park (Paragraphs 0007-0008), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 2, Sekimoto in view of Park teaches the optical element driving module as claimed in claim 1, as above.
Sekimoto further teaches that the fixed part comprises a casing (17) and a base (10), the casing is fixedly connected to the base, and the casing does not move relative to the base (See e.g. Figs. 2 and 10; Paragraph 0037).
Regarding claim 3, Sekimoto in view of Park teaches the optical element driving module as claimed in claim 1, as above.
Sekimoto further teaches that the fixed part comprises a first surface (top/bottom surface of 12c, 12d, 12e) facing the damping element, the first surface at least partially overlaps the damping element when viewed from the optical axis, and the first surface does not overlap the damping element when viewed from a direction that is perpendicular to the optical axis (See e.g. Figs. 4-6 and 11-16; Paragraphs 0051-0052, 0057-0063, 0071, and 0085-0097).
Regarding claim 4, Sekimoto in view of Park teaches the optical element driving module as claimed in claim 3, as above.
Sekimoto further teaches that the first surface does not overlap the movable part (110) when viewed from the optical axis (See e.g. Figs. 2-6 and 10-16; Paragraphs 0051-0052, 0057-0063, 0071, and 0085-0097).
Regarding claim 5, Sekimoto in view of Park teaches the optical element driving module as claimed in claim 3, as above.
Sekimoto further teaches that the damping element is in direct contact with the first surface (See e.g. Figs. 2-6 and 10-16; Paragraphs 0051-0052, 0057-0063, 0071, and 0085-0097).
Regarding claim 6, Sekimoto in view of Park teaches the optical element driving module as claimed in claim 3, as above.
Sekimoto further teaches that the fixed part further comprises a second surface (one side surface of 12f) facing the damping element, the second surface does not overlap the damping element when viewed from the optical axis, and the second surface at least partially overlaps the damping element when viewed from a direction that is perpendicular to the optical axis (See e.g. Figs. 4-6 and 11-16; Paragraphs 0051-0052, 0057-0063, 0071, and 0085-0097).
Regarding claim 7, Sekimoto in view of Park teaches the optical element driving module as claimed in claim 6, as above.
Sekimoto further teaches that the first surface and the second surface are directly connected to each other and face different directions, wherein an extending direction of the first surface is not parallel with the optical axis and an extending direction of the second surface is not perpendicular to the optical axis (See e.g. Figs. 4-6 and 11-16; Paragraphs 0051-0052, 0057-0063, 0071, and 0085-0097).
Regarding claim 8, Sekimoto in view of Park teaches the optical element driving module as claimed in claim 6, as above.
Sekimoto further teaches that the fixed part further comprises a third surface (another side surface of 12f) facing the damping element, an extending direction of the second surface is identical to an extending direction of the third surface when viewed from a direction that is perpendicular to the optical axis, and the second surface is different from the third surface (See e.g. Figs. 4-6 and 11-16; Paragraphs 0051-0052, 0057-0063, 0071, and 0085-0097).
Regarding claim 9, Sekimoto in view of Park teaches the optical element driving module as claimed in claim 8, as above.
Sekimoto further teaches that the second surface and the third surface are directly connected to the first surface, and a receiving space (12f) is formed by the first surface, the second surface, and the third surface (See e.g. Figs. 4-6 and 11-16; Paragraphs 0051-0052, 0057-0063, 0071, and 0085-0097).
Regarding claim 10, Sekimoto in view of Park teaches the optical element driving module as claimed in claim 9, as above.
Sekimoto further teaches that the second surface and the third surface extend toward different directions when viewed from the optical axis (See e.g. Figs. 4-6 and 11-16; Paragraphs 0051-0052, 0057-0063, 0071, and 0085-0097).
Regarding claim 11, Sekimoto in view of Park teaches the optical element driving module as claimed in claim 9, as above.
Sekimoto further teaches a first elastic element (12), the first elastic element comprising: an outer periphery portion (12c) fixedly connected to the fixed part; and a protrusion (12d, 12e) extending toward the fixed part and comprising a placement portion (12d) and an extending portion (12e), wherein the placement portion is connected to the outer periphery portion via the extending portion; wherein the placement portion (12d) at least partially overlaps the receiving space (12f) when viewed from a direction that is perpendicular to the optical axis (See e.g. Figs. 4-6 and 11-16; Paragraphs 0051-0052, 0057-0063, 0071, and 0085-0097).
Additionally, Park teaches a lens moving apparatus comprising: a fixed part (140, 210, 300) (See e.g. Figs. 2-4 and 6-7; Paragraphs 0047-0050 and 0062-0067); a movable part (110) movable relative to the fixed part, wherein the movable part holds an optical element with an optical axis (See e.g. Figs. 2-4 and 6-7; Paragraphs 0052 and 0054-0067); a driving assembly driving (120, 130, 230) the movable part to move relative to the fixed part (See e.g. Figs. 2-4 and 6-7; Paragraphs 0052 and 0054-0067); a damping element inhibiting shake generated by the movable part in a receiving space (See e.g. Figs. 6-7; Paragraphs 0112-0113); and a first elastic element (150, 160), the first elastic element comprising: an outer periphery portion (151) fixedly connected to the fixed part; and a protrusion (150b) extending toward the fixed part and comprising a placement portion (152b) and an extending portion (153), wherein the placement portion is connected to the outer periphery portion via the extending portion; wherein the placement portion (152b) at least partially overlaps the receiving space (142a) when viewed from a direction that is perpendicular to the optical axis (See e.g. Figs. 6-7 and 10-23; Paragraphs 0112-0113 and 0116-0135).
Park teaches this construction of the elastic element to “provide a lens moving apparatus, which is able to reduce driving force for handshake correction and to increase durability, and a camera module including the same” and to “provide a lens moving apparatus, which has a simplified structure and enables accurate and rapid handshake correction, and a camera module including the same” (Paragraphs 0007-0008).
Therefore, even if Sekimoto did not teach the claimed structure of the elastic element, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical element driving module of Sekimoto with the elastic element of Park to “provide a lens moving apparatus, which is able to reduce driving force for handshake correction and to increase durability, and a camera module including the same” and to “provide a lens moving apparatus, which has a simplified structure and enables accurate and rapid handshake correction, and a camera module including the same,” as taught by Park (Paragraphs 0007-0008).
Regarding claim 12, Sekimoto in view of Park teaches the optical element driving module as claimed in claim 11, as above.
Sekimoto further teaches that the damping element is in direct contact with the protrusion (See e.g. Figs. 4-6 and 11-16; Paragraphs 0051-0052, 0057-0063, 0071, and 0085-0097).
Additionally, Park further teaches that the damping element is in direct contact with the protrusion (See e.g. Figs. 6-7 and 10-23; Paragraphs 0112-0113 and 0116-0135).
Regarding claim 13, Sekimoto in view of Park teaches the optical element driving module as claimed in claim 9, as above.
Sekimoto further teaches that the receiving space (12f) has a polygonal shape (See e.g. Figs. 4-6 and 11-16; Paragraphs 0051-0052, 0057-0063, 0071, and 0085-0097).
Response to Arguments
Applicant's arguments filed 07/26/2022, see page 7, regarding the double patenting rejections have been fully considered but they are not persuasive.
Applicant argues that “claim 1 has been amended to include additional features that are not recited in the claims of the above-mentioned references.” However, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Specifically, the arguments do not specifically point out how any of the cited references do not claim the requisite construction.
To the contrary, Examiner contends that each of the cited references claim a structure reading on the claimed structure, including a structure having a damping element on a surface of a recess of a fixed element, as detailed previously and above. For example, U.S. Patent No. 10,823,932 explicitly claims “a damping element, disposed at the placement portion; wherein when viewing from the optical axis, the damping element and the lens holder are partially overlapped; wherein the lens holder further comprises a recess corresponding to the protrusion, and when viewing in a direction that is perpendicular to the optical axis, the placement portion and the recess are at least partially overlapped” and further claims that “the damping element covers the recess.” Moreover, Examiner maintains that each of the other cited references claims a structure that is not patentably distinct from the instantly claimed structure, and, as such, the double patenting rejections are maintained.
Applicant's arguments filed 07/26/2022, see page 10-12, regarding the 35 U.S.C. 102 rejection in view of Park have been fully considered but they are not persuasive.
Applicant argues that “the surface of the first recesses 142a that is not parallel with the optical axis cannot be entirely covered with the damping element. Otherwise, the support members 220 would be adhered and cannot move.” However, Examiner respectfully disagrees with this assertion. 
Specifically, Park explicitly teaches that “the first recesses 142a may be filled with damping material” and that “The damping material may be constituted by photo-curable resin. The damping material may be preferably constituted by ultraviolet-curable resin, and may be more preferably constituted by ultraviolet-curable silicone. The damping material may be a gel-type material.” (Paragraphs 0112-0113). Thus, given the broadest reasonable interpretation of the claimed limitation, Examiner maintains that a recess that is filled with a damping material would necessarily cover an entirety of the surface of the recess.
Moreover, Examiner notes that the existence of the support members within the recesses 142a does not preclude the damping material from covering an entirety of the surface of the recess, as Park explicitly teaches connecting various elements to the support members, and thus teaches that, in fact, the support members should be adhered to the various elements (See e.g. Paragraphs 0117-0118, 0121, 0153). Additionally, Park at Paragraph 0191 explicitly teaches adhering the support member into through holes of various portions. As such, Examiner maintains that the construction of Park reads on the claimed limitations.
Furthermore, given that the first surface of the recess is arbitrarily defined by the claim, Examiner additionally notes that such a first surface could be defined on a surface of the recess between the portions where the support members connect to the recess. Such a surface would read on the broadest reasonable interpretation of the claimed surface and would clearly be entirely covered by the damping material as described in Paragraphs 0112-0013. Thus, the claimed limitations are met by the prior art.
Applicant’s arguments, see pages 10-12, filed 07/26/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 in view of Sato or Sekimoto have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in further view of Park.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896